247 Md. 629 (1967)
233 A.2d 468
GAITHER, ET UX.
v.
BOARD OF EDUCATION OF HOWARD COUNTY, ET AL.
[No. 231, September Term, 1967.]
Court of Appeals of Maryland.
Decided October 12, 1967.
The cause was argued before HAMMOND, C.J., and HORNEY, MARBURY, BARNES and FINAN, JJ.
Submitted on the brief by Cornelius F. Sybert, Jr., Lewis Straughn Nippard, and Sybert, Sybert & Nippard for appellants.
Charles A. Reese, with whom was Charles E. Hogg on the brief, for the Board of Education of Howard County, one of appellees; Francis B. Burch, Attorney General, and Alan M. Wilner, Assistant Attorney General, on the brief, for the State Superintendent of Schools and the State Board of Education, another appellee; J. Thomas Nissel and Bernard F. Goldberg on the brief, for the Board of County Commissioners of Howard County and Percon, Inc., respectively, other appellees.
PER CURIAM:
Appellants, taxpayers and property owners of Howard County, sought by a bill of complaint and an amended bill to prevent the Board of Education of that County from acquiring a site on which to build an elementary school and from spending *631 public funds or selling bonds for the purchase and condemnation of the site and the erection of a school building thereon.
Judge Macgill sustained the demurrers to the original bill and to the amended bill, holding that the allegations in both bills either were conclusions without factual support, or were so general or vague as to be meaningless, or sought to rely on statutes which were inapplicable either factually or legally.
We think the ruling on each demurrer was right under the cases which Judge Macgill found to control, such as Wiley v. Board of School Commissioners, 51 Md. 401, Coddington v. Helbig, 195 Md. 330, and Dixon v. Carroll County, 241 Md. 700.
Orders appealed from affirmed with costs.